Exhibit 10.2

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER
THE SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD
OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE
ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.

 

NEW JERSEY MINING COMPANY

CONVERTIBLE PROMISSORY NOTE

 

 

$_________
                                                                                            February
__, 2020

                                                                                                               Coeur
d'Alene, Idaho

 

 

FOR VALUE RECEIVED, NEW JERSEY MINING COMPANY, an Idaho corporation (the
"Company") promises to pay to _________________________ ("Investor"), or its
registered assigns, in lawful money of the United States of America the
principal sum of $__________________________, or such lesser amount as shall
equal the outstanding principal amount hereof, together with simple interest
from the date of this Convertible Promissory Note (this "Note") on the
outstanding principal amount at a rate equal to EIGHT PERCENT (8%) per annum
simple interest, computed on the basis of the actual number of days elapsed and
a year of three hundred and sixty-five (365) days. All unpaid principal,
together with any then accrued but unpaid interest and other amounts payable
hereunder, shall be due and payable on the earliest of (i) the date that is
thirty-six (36) months following the date of the Closing Date (as defined in the
Purchase Agreement) (the "Maturity Date"), (ii) the closing of a Corporate
Event, or (iii) when, upon the occurrence and during the continuance of an Event
of Default, such amounts are declared due and payable by Investor (in accordance
with Section 3 hereof) or made automatically due and payable, in each case, in
accordance with the terms hereof. This Note is one of the "Notes" issued
pursuant to the Purchase Agreement.

 

The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which Investor, by the acceptance of this
Note, agrees:

 

1.PAYMENTS. 

 

(a)Interest. The Company shall make monthly interest only payments in arrears on
the first day of each month beginning on the first day of the month following
the  

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



Closing Date (as defined in the Purchase Agreement).

 

(b)Voluntary Prepayment. This Note may be prepaid, in whole or in part, without
the written consent of the Investor. 

 

2.EVENTS OF DEFAULT. The occurrence of any of the following shall constitute an
"Event of Default" under this Note and the other Transaction Documents: 

 

(a)Failure to Pay; Failure to Observe Covenants. The Company shall (i) fail to
pay when due any principal payment on the due date hereunder, (ii) fail to pay
any interest payment or other payment required under the terms of this Note or
any other Transaction Document on the date due, and such payment shall not have
been made within five (5) days of the Company's receipt of written notice to the
Company of such failure to pay, or (iii) fails to observe or perform any other
covenant in the Note or any other Transaction Document due, and such payment or
observance shall not have been made within thirty (30) days of the Company's
receipt of written notice to the Company of such failure to pay or failure to
observe; or 

 

(b)Voluntary Bankruptcy or Insolvency Proceedings. The Company shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) admit
in writing its inability to pay its debts generally as they mature, (iii) make a
general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated, (v) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it, or (vi) take any action for the purpose of
effecting any of the foregoing; or 

 

(c)Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company, or
of all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or any of its subsidiaries, if any, or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in effect
shall be commenced and an order for relief entered or such proceeding shall not
be dismissed or discharged within sixty (60) days of commencement. 

 

3.RIGHTS OF INVESTOR UPON DEFAULT. Upon the occurrence of any Event of Default
(other than an Event of Default described in Sections 2(b) or 2(c)) and at any
time thereafter during the continuance of such Event of Default, Investor may,
by written notice to the Company, declare all outstanding Obligations payable by
the Company hereunder to be immediately due and payable without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



herein or in the other Transaction Documents to the contrary notwithstanding.
Upon the occurrence of any Event of Default described in Sections 2(b) and 2(c),
immediately and without notice, all outstanding Obligations payable by the
Company hereunder shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the other
Transaction Documents to the contrary notwithstanding. In addition to the
foregoing remedies, upon the occurrence and during the continuance of any Event
of Default, Investor may exercise any other right power or remedy granted to it
by the Transaction Documents or otherwise permitted to it by law, either by suit
in equity or by action at law, or both.

 

4.CONVERSION. 

 

(a)Conversion Upon Election of Investor.  So long as no Corporate Event (as
defined below) has occurred, then the Investor may elect to convert the Note
into shares of Common Stock at the Conversion Price by providing written notice
to the Company no later than the date that is thirty (30) days prior to the
Maturity Date.  Upon the election of conversion by the Investor as set forth in
this Section 4(a), this Note shall be deemed converted and of no further force
and effect, whether or not it is delivered for cancellation. 

 

(b)Conversion Upon Corporate Event.  In the event of a Corporate Event, the
Investor may elect to convert the Notes into shares of Common Stock at the
Conversion Price.  Upon the election of conversion by the Investor as set forth
in this Section 4(b), this Note shall be deemed converted and of no further
force and effect, whether or not it is delivered for cancellation. 

 

(c)"Market Stand-Off" Agreement. Investor hereby agrees that, during the period
of duration specified by the Company and an underwriter of Common Stock or other
securities of the Company, following the effective date of a registration
statement of the Company filed under the Securities Act, it shall not, to the
extent requested by the Company and such underwriter, directly or indirectly
sell, offer to sell, contract to sell (including, without limitation, any short
sale), grant any option to purchase or otherwise transfer or dispose of (other
than to donees who agree to be similarly bound) any securities of the Company
held by it at any time during such period except Common Stock included in such
registration (a "Market Stand-Off Agreement"); provided, however, that: (i) all
officers and directors of the Company and all other persons with registration
rights (whether or not pursuant to this Note) enter into similar agreements;
(ii) the Company obtains from persons who hold one percent (1%) or greater of
the Company's outstanding capital stock, a lock-up agreement similar to that set
forth in this Section 4(d); and (iii) such market stand-off time period shall
not exceed one hundred eighty (180) days for the Company's initial public
offering, and ninety (90) days for any subsequent public offerings (or such
other period as may be requested by the Company or an underwriter to accommodate
regulatory restrictions on (i) the publication or other distribution of research
reports and (ii) analyst recommendations and opinions, including, but not
limited to, the  

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



restrictions contained in FINRA Rule 2711(f)(4), or any successor provisions or
amendments thereto). Investor agrees to provide to the other underwriters of any
public offering such further agreements as such underwriter may reasonably
request in connection with this Market Stand-Off Agreement, provided that the
terms of such agreements are substantially consistent with the provisions of
this Section 4(c). In order to enforce the foregoing covenant, the Company may
impose stop-transfer instructions with respect to the shares of Common Stock
issued or issuable pursuant to the conversion of the shares issued upon
conversion of this Note (and the shares or securities of every other person
subject to the foregoing restriction) until the end of such period.

 

(d)Issuance of Certificate(s) upon Conversion. As soon as practicable after
conversion of this Note, the Company, at its expense, will cause to be issued in
the name of and delivered to Investor, a certificate or certificates
representing the number of fully paid and nonassessable shares of equity
securities to which Investor shall be entitled on such conversion. No fractional
shares will be issued on conversion of this Note.  

 

(e)Withholding Obligations; Form 1099. Investor authorizes the Company to
withhold from Investor, or to demand cash payment from Investor for, any taxes
required to be withheld from Investor on the conversion of this Note, or, to
reduce or eliminate such withholding, to provide the Company with a fully
executed and completed IRS Form W-9. Investor acknowledges that the Company may
issue Investor a Form 1099, reporting the interest, to the Internal Revenue
Service (even if the interest is converted into stock), in accordance with
applicable law and/or regulations. 

 

(f)Termination of Rights. Whether or not this Note has been surrendered for
cancellation, all rights with respect to this Note shall terminate upon the
issuance of shares of the equity securities upon conversion of this Note.
Notwithstanding the foregoing, Investor agrees to surrender this Note to the
Company for cancellation as soon as is practicable following conversion of this
Note. 

 

(g)Notice of Corporate Event. The Company shall deliver to Investor written
notice of a Corporate Event no less than ten (10) days prior to the scheduled
closing of such transaction, and such notice shall describe the consideration to
be received and other material terms and conditions of the transaction. 

 

5.DEFINITIONS. As used in this Note, the following capitalized terms have the
following meanings:  

 

"Common Stock" shall mean the common stock of the Company.

 

"Conversion Price" shall mean Eighteen Cents ($.18) per share of Common Stock.

 

"Corporate Event" shall mean (a) the merger or consolidation of the Company

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



with or into another entity by means of any transaction or series of related
transactions to which the Company is party other than a transaction or series of
transactions in which the holders of the voting securities of the Company
outstanding immediately prior to such transaction retain, immediately after such
transaction or series of transactions, as a result of shares in the Company held
by such holders prior to such transaction, at least a majority of the total
voting power represented by the outstanding voting securities of the Company or
such other surviving or resulting entity (or if the Company or such other
surviving or resulting entity is a wholly- owned subsidiary immediately
following such acquisition, its parent); or (b) the dissolution of the Company
following a sale, lease or other disposition of all or substantially all of the
assets of the Company and its subsidiaries taken as a whole (including an
exclusive license to a third party of the Company's core technology) by means of
any transaction or series of related transactions, except where such sale, lease
or other disposition is to a wholly-owned subsidiary of the Company.

 

"Event of Default" has the meaning given in Section 2 hereof.

 

"Investor" shall mean the holder of this Note.

 

"Obligations" shall mean and include all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Company to Investor of every kind
and description, now existing or hereafter arising under or pursuant to the
terms of this Note and the other Transaction Documents, including, all interest,
fees, charges, expenses, attorneys' fees and costs and accountants' fees and
costs chargeable to and payable by the Company hereunder and thereunder, in each
case, whether direct or indirect, absolute or contingent, due or to become due,
and whether or not arising after the commencement of a proceeding under Title 11
of the United States Code (11 U. S. C. Section 101 et seq.), as amended from
time to time (including post-petition interest) and whether or not allowed or
allowable as a claim in any such proceeding. Notwithstanding the foregoing, the
term "Obligations" shall not include any obligations of Company under or with
respect to any warrants to purchase Company's capital stock.

 

"Note" shall mean this convertible promissory note.

 

"Person" shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

 

"Purchase Agreement" shall mean the Note Purchase Agreement of even date
herewith (as amended, modified or supplemented), by and among the Company, the
Investor, and certain other investors.

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



 

"Securities Act" shall mean the Securities Act of 1933, as amended.

 

"Transaction Documents" shall mean this Note, each of the other Notes, the
Security Instrument (as defined in the Purchase Agreement) and the Purchase
Agreement.

 

6.MISCELLANEOUS. 

 

(a)Successors and Assigns; Transfer of this Note or Securities Issuable on
Conversion Hereof. 

 

(i)Subject to the restrictions on transfer described in this Section 6(a), the
rights and obligations of the Company and Investor shall be binding upon and
benefit the successors, assigns, heirs, administrators and transferees of the
parties. 

 

(ii)With respect to any offer, sale or other disposition of this Note or
securities into which such Note may be converted, Investor will give written
notice to the Company prior thereto, describing briefly the manner thereof,
together with, if requested, a written opinion of Investor's counsel to the
effect that such offer, sale or other distribution may be effected without
registration or qualification (under any federal or state law then in effect).
Upon receiving such written notice and reasonably satisfactory opinion, if so
requested, the Company, as promptly as practicable, shall notify Investor that
Investor may sell or otherwise dispose of this Note or such securities, all in
accordance with the terms of the notice delivered to the Company. Each Note thus
transferred and each certificate representing the securities thus transferred
shall bear a legend as to the applicable restrictions on transferability in
order to ensure compliance with the Securities Act, unless in the opinion of
counsel for the Company such legend is not required in order to ensure
compliance with the Securities Act. The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions. Subject
to the foregoing, transfers of this Note shall be registered upon registration
books maintained for such purpose by or on behalf of the Company as provided in
the Purchase Agreement. Prior to presentation of this Note for registration of
transfer, the Company shall treat the registered holder hereof as the owner and
holder of this Note for the purpose of receiving all payments of principal and
interest hereon and for all other purposes whatsoever, whether or not this Note
shall be overdue and the Company shall not be affected by notice to the
contrary. 

 

(iii)Neither this Note nor any of the rights, interests or obligations hereunder
may be assigned, by operation of law or otherwise, in whole or in part, by the
Company without the prior written consent of the Investor. 

 

(b)Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Investor. Investor  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



acknowledges and agrees that any provision of this Note may also be amended or
waived by the written consent of the Company and the Requisite Holders as
provided in Section 6.6 of the Purchase Agreement.

 

(c)Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in the Purchase Agreement, or at such other address or facsimile
number as the Company shall have furnished to Investor in writing. All such
notices and communications will be deemed effectively given the earlier of (i)
when received, (ii) when delivered personally, (iii) one (1) business day after
being delivered by facsimile (with receipt of appropriate confirmation), (iv)
one (1) business day after being deposited with an overnight courier service of
recognized standing or (v) four (4) days after being deposited in the U.S. mail,
first class with postage prepaid. 

 

(d)Payment. Unless converted into the Company's equity securities pursuant to
the terms hereof, payment shall be made in lawful tender of the United States. 

 

(e)Waivers. The Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument. 

 

(f)Governing Law. This Note and all actions arising out of or in connection with
this Note shall be governed by and construed in accordance with the laws of the
state of Idaho, without regard to its conflicts of law provisions. 

 

(g)Waiver of Jury Trial; Judicial Reference. By acceptance of this Note,
Investor hereby agrees and the Company hereby agrees to waive their respective
rights to a jury trial of any claim or cause of action based upon or arising out
of this Note or any of the Transaction Documents. 

(h)Security. This Note is given for an actual loan of the above amount and is
secured by the Security Instrument, which is a lien upon the property therein
described and to which reference is made for a full description of the security
granted.   

 

(i)Enforceability of Oral Agreements. UNDER IDAHO LAW, A PROMISE OR COMMITMENT
TO LEND MONEY OR TO GRANT OR EXTEND CREDIT IN AN ORIGINAL PRINCIPAL AMOUNT OF
FIFTY THOUSAND DOLLARS ($50,000.00) OR MORE, MADE BY A PERSON OR ENTITY ENGAGED
IN THE BUSINESS OF LENDING MONEY OR EXTENDING CREDIT, MUST BE IN WRITING AND
SIGNED BY THE LENDER TO BE ENFORCEABLE. 

 

[Signature Page Follows]

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



 

 

The Company has caused this Note to be issued as of the date first written
above.

 

NEW JERSEY MINING COMPANY

an Idaho corporation

 

 

 

By: _____________________________

Name: ___________________________

Title: ____________________________

--------------------------------------------------------------------------------

8